Opinion issued October 27, 2005








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-05-00692-CV
____________

PATHFINDER INSURANCE AGENCY OF HOUSTON, INC. D/B/A/
PATHFINDER INSURANCE AGENCY AND NEW FRONTIER GENERAL
AGENCY, INC. D/B/A PATHFINDER BENEFITS GROUP, INC., Appellant

V.

KENNETH R. PEARSON, Appellee




On Appeal from the 270th District Court
Harris County, Texas
Trial Court Cause No. 2005-06201




MEMORANDUM OPINION
          Appellant and appellee have filed a joint motion to set aside the trial court’s
judgment and remand for entry of judgment pursuant to settlement.  No opinion has
issued.  Accordingly, the motion is granted, the judgment of the trial court is set aside
without regard to the merits, and the case is remanded to the trial court for
rendition of judgment in accordance with the parties’ agreement. Tex. R. App. P.
42.1(a)(2)(B).  
          The Clerk is directed to issue mandate within 10 days of the date of this
opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.